DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 September 2021  has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment and Arguments
Applicant’s amendment specifying the amount of the delayed acid source overcomes the rejection of claims 1, 3-12 and 21 over Todd  in view of Saini and in further view of Harris. The rejection has been withdrawn.  However, the rejection of claims 17 and  19-20 over Saini, and the rejection of 14-16 and 22 over Todd in view of Saini and Harris stand.  
Applicant’s arguments in light of the amendments have been fully considered.
With respect to the rejection over Saini, Applicant argues that Saini does not teach a viscosity reduction as claimed.  The examiner disagrees.  Saini expressly teaches allowing the fluid-loss control pill to break ([0009], wherein the term “break” refers to a reduction in the viscosity of the fluid-loss control pill ([0007]), and is indicated when a water-thin fluid  resulted from a crosslinked  gel ( [0030]), wherein the term “gel” refers to a semi-solid, jelly-like state ([0003]), i.e., a typical viscosity of greater than 1,000 cps as evidenced by US 2006/0110415A1 (Gupta, [0039])). Thus Saini teaches a viscosity reduction of greater than 50% or 80% as the viscosity of water is about 1 cps. 


 Claim Rejections - 35 USC § 102
Claims  1, 3-11 and 21 are  rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by US2006/0223715A1(Svoboda).
Regarding claims 1, 5 and 21, Svoboda teaches a method  of producing a hydrocarbon from a formation comprises drilling the formation with a drilling mud, performing at least one completion operation in the wellbore, enmplacing a water-based breaker fluid in the wellbore, wherein the fluid comprises an aqueous fluid, a viscosifier, a water soluble polar organic solvent,  greater than 30 volume percent to 50 volume percent of a hydrolysable ester of a carboxylic acid and a weighting agent, which meets the claimed fluid loss composition.
Svoboda further teaches shutting the well for a predetermined time to allow the hydrolysis of the ester ([0023], [0032], [0035] and [0037]),  thus  the reduction of the viscosity of the breaker fluid, wherein the hydrolysable ester is selected so that the time to achieve hydrolysis is predetermined on the known downhole conditions such as temperature, pH  and by varying the length and branching of the alcohol portion of the ester ([0032], [0052]-[0053]), which meets the claimed method. 
Regarding claims 3, 4 and 6, Svoboda teaches the fluid may be circulated during  or after the performance of at least one completion operation, or after production of formation fluids has commenced ([0046]).   
Regarding claim 7, Svoboda teaches the wellbore may contain at least one of a slotted liner, a predrilled liner, a wire wrapped screen, an expandable screen a sand screenfilter, an openhole gravel pack or casing ([0049]).

  	Regarding claim 9, Svoboda teaches the  weighting agent includes sodium, potassium or calcium salts of the halides ([0033]). 
Regarding claim 10, Svoboda teaches the fluid comprises additional chemicals such as pH buffers and thinners ([0035]). 
Regarding claim 11, Svoboda teaches the aqueous fluid includes sea water, a brine containing organic or inorganic dissolved salt. 

Claims  17 and 19-20 stand  rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by US2007/0049501A1 (Saini) as evidenced by US 2006/0110415A1 (Gupta).
Regarding claim 17,  Saini teaches a method comprises providing a fluid-loss control pill that comprises an aqueous base fluid, a gelling agent,  propylene glycol ([0016] and [0022]), a delayed-release acid breaker and weighting agents ([0009] and [0016]); introducing the fluid-loss control pill and the delayed-release acid breaker into a subterranean formation; allowing the delayed-release acid breaker to generate an acid after a delay period in the wellbore ([0023]); and allowing the fluid-loss control pill to break ([0009],  wherein the term “break” refers to a reduction in the viscosity of the fluid-loss control pill ([0007]), and is indicated when a water-thin fluid resulted from a crosslinked  gel ( [0030]), wherein the term “gel” refers to a semi-solid, jelly-like state ([0003]), i.e., a typical viscosity of greater than 1,000 cps as evidenced by Gupta ([0039]), thus a viscosity reduction of greater than 50% as the viscosity of water is about 1 cps.  
Saini teaches that the delayed release acid breaker comprises orthoesters that hydrolyzes to release organic acid such formic  and acetic acid down hole in a delayed fashion ([0019], [0020] and [0023], the choice of which particular orthoester to use should be guided by such considerations as 
Saini teaches that the delay period may be from days to about two weeks ([0019]), which meets the claimed method and  amount of delay time. 
Regarding claims 19 and 20,  Saini teaches that the aqueous base fluid comprises sodium chloride brines,  potassium chloride brines, etc., that may be used to weight the fluid([0017]), which meets the claimed weighting agent,  and the gelling agent is preferably hydroxyethyl cellulose ([0018]). 

Claim Rejections - 35 USC § 103
Claim 12 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Svoboda in view of Saini.
The teachings of Svoboda are set forth above. 
While teaching viscosifiers and fluid loss additives ([0035]), Svoboda does not expressly disclose a hydroxyethyl cellulose viscosifier. 
Saini teaches that cellulose derivative such as hydroxyethyl cellulose are preferred viscosifiers  for well treatment/operation  because  they are capable of viscosifying a brine without the need for special rig equipment or shear devices ([0018]). 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to employ the hydroxyethyl cellulose viscosifier of Saini in the fluid of  Svoboda.  The rationale to do so would have been the motivation provided by the teachings of Saini that to do so would predictably viscosify a brine without the need for special equipment/devices ([0018]), and further since  it has been held that it is prima facie obviousness to use a known material based on its suitability for its In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Claims 14-16 and 22 stand  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 6877563 (Todd) in view of Saini as evidenced by Gupta and in further view of US Patent 5813466 (Harris).
Regarding claims 14, 16 and 22, Todd teaches a method comprises drilling an open hole wellbore with a drill-in fluid (col. 1, line 10-15) and performing a subsequent completion operation in the wellbore (col. 3, line 25-30).
Todd further teaches that the completion operation includes a gravel packing operation, and the viscosity of the carrier fluid for the gravel particles is broken so the carrier fluid returns to surface (col. 2, line 25-30).
 Todd does not teach emplacing the instantly claimed fluid loss composition.
Saini  teaches a self-destructing fluid loss pill  control pill can be applied for fluid loss control  in drilling,  completion and stimulation operations ([0008]), wherein the  fluid-loss control pill comprises an aqueous base fluid, a gelling agent,  propylene glycol ([0016] and [0022]), a delayed-release acid breaker, weighting agents and other additives such as bridging particulates ([0009] and [0016]).
Saini teaches that the delayed release acid breaker comprises orthoesters  including triethyl orthoacetate , triisopropyl orthoacetate, which meets the branching associated with an alcohol,  or triethyl orthoformate that hydrolyzes to release organic acid such formic  and acetic acid down hole in a delayed fashion ([0019], [0020] and [0023], which causes the fluid-loss control pill to break ([0009],  and the delay period may be from days to about two weeks([0019]). 

Saini teaches the choice of which particular orthoester to use should be guided by such considerations as environmental factors including temperature, and the desired delay time before a sufficient amount of acid is generated to break the fluid-loss control pill,  and the hydrophobicity or number of repeating units of the orthoesters/poly(orthoesters) affect the water solubility and hydrolysis ([0020]), which meets the claimed chemical properties/length. 
Saini teaches that the aqueous base fluid comprises sodium chloride brines, potassium chloride brines, etc., that may be used to weight the fluid ([0017]), which meets the claimed weighting agent,  the gelling agent is preferably hydroxyethyl cellulose ([0018]).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to emplace the fluid loss pill of Saini into the well bore  of Todd. The rationale to do so would have been the motivation provided by the teachings of Saini that to do so would provide effective fluid loss control and the breaking of the viscosity quickly and predictably without the need for external intervention ([0002] and [0014]), which is desirable by Todd (col.1, line 10-20 and 30-35). 
Neither Todd nor Saini teaches shutting the well for a predetermined time to allow the reduction of the viscosity/breaking the fluid loss pill. 
Harris teaches that a well may be shut in if it is desired to complete gel breaking  including hydroxyethyl cellulose based gel with an acid source (col.3, line 18-20, col.5, line 35-40 and col. 7, line 38-41). 

Regarding claim 15, Todd teaches that permitting the produced fluid to flow into and through the well bore (col. 2, line 30-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY GULAKOWSKI can be reached on 571-2721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768